Status of Application
1.	Acknowledgment is made of the amendments filed 03/30/2021. Upon entering the amendments, claim 1 and 15 are amended and claims 1-2, 4-5, and 7-15 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive shaped alumina, and applicant's arguments show that the shaped alumina of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that independent claim 15 has been amended to place therein the subject matter pertaining to individual and total impurity content that was previously indicated to be patentably distinguishing. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-2, 4-5, and 7-15 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of producing a shaped alumina, shaped alumina product produced thereby, and shaped aluminas. Specifically, the prior art fails to teach a method wherein an alumina powder is provide that either has a crystallite size of 35-190 Angstroms and a D50 size of greater than or equal to 40 microns, or that comprises a combination of a powder having a crystallite size of 35-190 Angstroms and a D50 size of greater than or equal to 40 microns and an alumina powder having a crystallite size of 300-500 Angstroms, wherein said alumina powder is milled to a D50 size of less than 40 microns, wherein the powder is fed into an agglomerator having a shaft with mixers displacing the fed powder along its length, and wherein thereinafter a liquid binder is sprayed onto the powder as it travels the length of the shaft and is thus shaped, and wherein the shaped alumina is calcined. The prior art also does not teach or suggest a shaped alumina body made by such a method and having the structural and compositional features necessarily imparted thereby, and having each property of amended claim 13. The prior art does not teach or suggest a shaped alumina having each of a loose bulk density of at least 1.20 g/ml, a surface area of less than 10 m2/g, metal impurities in a total amount of 9 ppm or less and an individual amount of 5 ppm, and a crush strength of greater than 12,000 psi. Finally, the prior art does not teach or suggest a a shaped alumina having each of a loose bulk density of at least 1.20 g/ml, metal impurities in a total amount of 9 ppm or less and an individual amount of 5 ppm, and either or both of a surface area of less than 10 m2/g and a crush strength of greater than 12,000 psi.
The most relevant prior art references found are Suchanek et al (US 2007/0280877) and Nehring et al (DE 2921336 A). The difference from instant claims is that while Suchanek et al teaches a shaped alpha alumina body having a loose bulk density of 0.5-1.5 g/cm3, a surface area of 0.04-2.2 m2/g, and a compressive strength of up to 110 MPa, it has been shown that the impurity content of Suchanek falls outside of the ranges of individual metal impurities and total metal impurities of the amended claims, and there is no enabling teaching in the prior art that would allow one to lower these contents to the ranges of said claims. Nehring et al teaches a process for producing bauxite granulate comprising feeding source material of bauxite into a rotating mixer that comprises a shaft along which the granulated mixture is carried, teaches that water is applied to the mixture after the bauxite component is added to the mixing shaft area, such that said water is sprayed onto the alumina-comprising mixture as it is displaced along the length of the shaft, and where the result is necessarily shaped and the resultant agglomerated alumina-containing bauxite is thereafter heated and calcined, and further teaches a precursor bauxite size of 0.25 - 2 mm; Nehring, however, does not teach that the milling steps a) or b) of instant claim 1 are carried out, and teaches away from modification of the inventive method to perform such milling steps as it would change the particle size away from that taught as inventive. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 April 2021